         Case 1:20-cv-01517-AWI-JLT Document 5 Filed 11/05/20 Page 1 of 4


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL FRIES,                    )                  Case No.: 1:20-cv-01517-JLT (HC)
                                       )
12             Petitioner,             )                  ORDER DIRECTING CLERK OF COURT TO
                                       )                  ASSIGN DISTRICT JUDGE
13        v.                           )
                                       )                  FINDINGS AND RECOMMENDATION TO
14   SUPERIOR COURT OF KERN COUNTY, et
                                       )                  DISMISS PETITION
     al.,
15                                     )
                                       )                  [THIRTY-DAY OBJECTION DEADLINE]
16             Respondents.            )

17           On October 28, 2020, Petitioner filed what appears to be a petition for writ of mandamus
18   pursuant to 28 U.S.C. § 1361. For the following reasons, the Court will recommend it be DISMISSED
19   for lack of jurisdiction.
20                                                 DISCUSSION
21           A.      Preliminary Review of Petition
22           Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary
23   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it
24   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in
25   the district court. . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory
26   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,
27   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an
28   answer to the petition has been filed.

                                                          1
         Case 1:20-cv-01517-AWI-JLT Document 5 Filed 11/05/20 Page 2 of 4


1              B.       Lack of Habeas Jurisdiction

2              To the extent that Petitioner is seeking to file a petition for writ of habeas corpus, a preliminary

3    screening of the petition reveals that the petition fails to present any cognizable grounds for relief or

4    any facts in support.

5              The basic scope of habeas corpus is prescribed by statute. Title 28 U.S.C. § 2254(a) states:

6              The Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain an
               application for a writ of habeas corpus in behalf of a person in custody pursuant to a
7              judgment of a State court only on the ground that he is in custody in violation of the
               Constitution or laws or treaties of the United States.
8
9    (emphasis added). See also Rule 1 to the Rules Governing Section 2254 Cases in the United States

10   District Court. The Supreme Court has held that “the essence of habeas corpus is an attack by a

11   person in custody upon the legality of that custody . . .” Preiser v. Rodriguez, 411 U.S. 475, 484

12   (1973).

13             To succeed in a petition pursuant to 28 U.S.C. § 2254, Petitioner must demonstrate that the

14   adjudication of his claim in state court

15             (1) resulted in a decision that was contrary to, or involved an unreasonable application
               of, clearly established Federal law, as determined by the Supreme Court of the United
16             States; or (2) resulted in a decision that was based on an unreasonable determination of
               the facts in light of the evidence presented in the State court proceeding.
17
18   28 U.S.C. § 2254(d)(1), (2). In addition to the above, Rule 2(c) of the Rules Governing Section 2254

19   Cases requires that the petition:

20             (1)   Specify all the grounds for relief available to the petitioner;
               (2)   State the facts supporting each ground;
21             (3)   State the relief requested;
               (4)   Be printed, typewritten, or legibly handwritten; and
22             (5)   Be signed under penalty of perjury by the petitioner or by a person authorized to sign it for
                     the petitioner under 28 U.S.C. § 2242.
23
24             Petitioner has failed to comply with Rule 2(c) by failing to specify any ground for relief or the

25   facts supporting his claim. Rule 2(c) requires that each ground for relief be clearly stated, along with

26   providing specific factual allegations that support the grounds for relief. O'Bremski v. Maass, 915 F.2d

27   418, 420 (9th Cir. 1990); United States v. Popoola, 881 F.2d 811, 812 (9th Cir. 1989). Additionally,

28   Petitioner fails to state how the adjudication of his claim in state court resulted in a decision that was

                                                             2
         Case 1:20-cv-01517-AWI-JLT Document 5 Filed 11/05/20 Page 3 of 4


1    contrary to, or an unreasonable application of, clearly established Supreme Court authority. Therefore,

2    Petitioner fails to state a cognizable federal habeas claim and the petition must be dismissed.

3            C.      Mandamus

4            Petitioner purports to proceed under the federal mandamus statute; however, under this

5    provision the Court also lacks jurisdiction.

6            The All Writs Act, codified at 28 U.S.C. § 1651(a), provides that “[t]he Supreme Court and all

7    courts established by Act of Congress may issue all writs necessary or appropriate in aid of their

8    respective jurisdictions and agreeable to the usages and principles of law.” The federal mandamus

9    statute set forth at 28 U.S.C. § 1361 provides: “The district courts shall have original jurisdiction of

10   any action in the nature of mandamus to compel an officer or employee of the United States or any

11   agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.

12           Mandamus relief is only available to compel an officer of the United States to perform a duty if

13   (1) the petitioner's claim is clear and certain; (2) the duty of the officer “is ministerial and so plainly

14   prescribed as to be free from doubt,” Tagupa v. East-West Center, Inc., 642 F.2d 1127, 1129 (9th

15   Cir.1981) (quoting Jarrett v. Resor, 426 F.2d 213, 216 (9th Cir.1970)); and (3) no other adequate

16   remedy is available. Piledrivers' Local Union No. 2375 v. Smith, 695 F.2d 390, 392 (9th Cir.1982).

17           In his petition, Petitioner outlines the previous cases he has filed and discusses his

18   disagreement with same. (Doc. 1 at 7-11.) Petitioner further describes why mandamus is the proper

19   remedy in his case. (Doc. 1 at 12-13.) It is unclear what claims are presented in the instant petition.

20   Furthermore, mandamus relief is not available because Respondent is not an officer, employee or

21   agency of the United States. Title 28 U.S.C. § 1651(a) does not vest a federal district court with the

22   power to compel performance of a state court, judicial officer, or another state official’s duties under

23   any circumstances. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (11th

24   Amendment prohibits federal district court from ordering state officials to conform their conduct to

25   state law). Thus, a petition for mandamus to compel a state official to take or refrain from some action

26   is frivolous as a matter of law. Demos v. U.S. District Court, 925 F.2d 1160, 1161-72 (9th Cir.1991);

27   Robinson v. California Bd. of Prison Terms, 997 F.Supp. 1303, 1308 (C.D.Cal.1998) (federal courts

28   are without power to issue writs of mandamus to direct state agencies in the performance of their

                                                           3
         Case 1:20-cv-01517-AWI-JLT Document 5 Filed 11/05/20 Page 4 of 4


1    duties); Dunlap v. Corbin, 532 F.Supp. 183, 187 (D.Ariz.1981) (plaintiff sought order from federal

2    court directing state court to provide speedy trial), aff'd without opinion, 673 F.2d 1337 (9th Cir.1982).

3    Accordingly, the Court lacks jurisdiction over this matter.

4                                                    ORDER

5            The Clerk of Court is DIRECTED to assign a District Judge to the case.

6                                           RECOMMENDATION

7            For the foregoing reasons, the Court RECOMMENDS that the petition be dismissed for lack of

8    jurisdiction.

9            This Findings and Recommendation is submitted to the United States District Court Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

11   Rules of Practice for the United States District Court, Eastern District of California. Within thirty

12   days after being served with a copy of this Findings and Recommendation, Petitioner may file written

13   objections with the Court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendation.” The Court will then review the

15   Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to

16   file objections within the specified time may waive the right to appeal the Order of the District Court.

17   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18
19   IT IS SO ORDERED.

20       Dated:      November 5, 2020                          /s/ Jennifer L. Thurston
21                                                      UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                         4
